o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c november cc psi b06 conex-142743-11 number release date uil 25d the honorable sandra adams member u s house of representatives west state road suite oviedo fl attention ----------------- dear congresswoman adams i am responding to your letter of date on behalf of your constituent --------- ---------------------------------- who installed a solar photovoltaic system and solar panels for his home in ---------------------- is a customer of an investor-owned utility company he asks whether he may exclude from income under sec_136 of the internal_revenue_code the code subsidies the utility company provided to him for installing the solar photovoltaic system and solar panels for his home ----------------------- also asks how this payment from the company affects the amount of his tax_credit taxpayers can take a personal tax_credit under sec_25d of the code for purchasing and installing certain qualified residential energy efficient property this property includes qualified solar electric property the tax_credit i sec_30 percent of the cost of qualified solar electric property and the labor costs properly allocable to the onsite preparation assembly and original installation of the qualifying property and for piping or wiring to connect the qualifying property to the home generally the law treats a taxpayer as making an expenditure for qualified solar electric property when the taxpayer installs the qualifying property for a newly constructed home the law treats the taxpayer as making the expenditure when the taxpayer originally begins to use the home thus assuming --------------------- installed the qualified solar electric property on his existing residence ---------------------- will take the tax_credit in the year he installs the property customers of a public_utility do not include in gross_income the value of any subsidy the public_utility provided directly or indirectly to them to purchase or install any energy_conservation_measure sec_136 of the code for this purpose a public_utility means a person engaged in the sale of electricity or natural_gas to residential commercial or industrial customers for use by such customers sec_136 of conex-142743-11 the code thus a public_utility includes an investor-owned utility that sells electricity or natural_gas to residential commercial or industrial customers for their use an energy_conservation_measure means any installation or modification primarily designed to reduce consumption of electricity or natural_gas or to improve management of energy demand for a dwelling sec_136 of the code the solar photovoltaic system and the solar panels that --------------------- installed on his home appear to be energy conservation measures under sec_136 of the code thus a customer of an investor-owned utility does not include in gross_income a subsidy that the customer receives from that utility to purchase or install an energy_conservation_measure we do not have the facts about the program under which -------- ---------------------- is receiving his subsidies so we cannot comment on whether the subsidies qualify for the exclusion from income under sec_136 of the code if they do he must reduce his basis in the solar photovoltaic system and solar panels he purchased for his home by the amount of the subsidy excluded from income sec_136 of the code he should use this reduced basis to calculate any credit allowed for the purchase of the solar photovoltaic system and solar panels --------------------- indicated that he may add additional solar electric property to his home in late and may receive an additional rebate check in the same analysis applies if the subsidies qualify for exclusion under sec_136 of the code when ------- ---------------------- files his tax_return for he should exclude them from income reduce his basis in the property by the amount of the subsidy and calculate his sec_25d credit using the reduced basis if this letter does not fully answer his questions --------------------- may decide that he would like to pursue a ruling_request to do so he must pay the required fees and submit the request in accordance with revproc_2011_1 i am enclosing section of revproc_2011_1 which describes the general instructions for requesting private letter rulings because it is lengthy i did not enclose a copy of the entire document ---------------------- can find revproc_2011_1 on the irs website www irs gov by searching the term rev_proc the complete document has important information about fees and an example of the letter format in exhibit b conex-142743-11 i hope this information is helpful if --------------------- or you have further questions on this matter please contact ----------------------- or me at ----- ------------- for further assistance sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs special industries enclosure
